DETAILED ACTION
This action is responsive to Application filed on August 14, 2019.
Claims 1-20 have been examined. Claims 1-20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Foreign Priority
The foreign priority date considered for this application is June 29, 2019.

Drawings
The drawings filed on August 14, 2019 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submission of the Information Disclosure Statement dated August 14, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now allowed.


Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 8 and 15 considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claims 1, 8 and 15:
    	“determining, by the data sampling device, a set of predictor variables and a set of predictand variables by applying a linear regression on the plurality of numerical data columns;  	generating, by the data sampling device, a sequential prediction model based on the set of predictor variables and the set of predictand variables;     	performing stratified sampling, by the data sampling device, on the plurality of categorical data columns to generate a set of stratified samples;   	generating, by the data sampling device, a sample key based on the set of stratified samples and the sequential prediction model; and   	generating, by the data sampling device, a sample dataset representative of the population dataset based on the sample key.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Khalil et al. (US Pub. No. 2019/0050465) – Methods and Systems for Feature Engineering; and Bonissone et al. (US Pat. No. 8,214,314) – System and Process for a Fusion Classification for Insurance Underwriting Suitable for Use by an Automated System. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Khalil et al. (US Pub. No. 2019/0050465)  	Khalil applies a plurality of transformations to a set of features in each of a plurality of datasets. An output of each of the plurality of transformations is a score. For each of the sets of features, selecting those of the plurality of transformations for which said score is above a predetermined threshold. A signal representative of said selection is generated. However, Khalil does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 8 and 15.   

   	Bonissone et al. (US Pat. No. 8,214,314)  	Bonissone set forth a method for fusing a collection of classifiers used for an automated insurance underwriting system and/or its quality assurance is described. Specifically, the outputs of a collection of classifiers are fused. The fusion of the data will typically result in some amount of consensus and some amount of conflict among the classifiers. The consensus will be measured and used to estimate a degree of confidence in the fused decisions. Based on the decision and degree of confidence of the fusion and the decision and degree of confidence of the production decision engine, a comparison module may then be used to identify cases for audit, cases for augmenting the training/test sets for re-tuning production decision engine, cases for review, or may simply trigger a record of its occurrence for tracking purposes. The fusion can compensate for the potential correlation among the classifiers. The reliability of each classifier can be represented by a static or dynamic discounting factor, which will reflect the expected accuracy of the classifier. A static discounting factor is used to represent a prior expectation about the classifier's reliability, e.g., it might be based on the average past accuracy of the model, while a dynamic discounting is used to represent a conditional assessment of the classifier's reliability, e.g., whenever a classifier bases its output on an insufficient number of points it is not reliable. However, Bonissone does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 8 and 15.   

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192